 



Exhibit 10.2
CHANGE IN CONTROL AGREEMENT
     THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”), dated as of
December 21, 2007, is made by and between VIA Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and James G. Stewart (“Executive”).
WITNESSETH:
     WHEREAS, Executive is a senior executive of the Company or its subsidiaries
and has made and is expected to continue to make major contributions to the
short- and long-term profitability, growth and financial strength of the
Company;
     WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control exists;
     WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain severance benefits for
Executive, applicable in the event of a Change in Control;
     WHEREAS, the Company wishes to ensure that Executive is not practically
disabled from discharging his or her duties in respect of a proposed or actual
transaction involving a Change in Control;
     WHEREAS, the Company desires to provide additional inducement for the
Executive to continue to remain in the employ of the Company or its
subsidiaries; and
     WHEREAS, on December 17, 2007 the Compensation Committee of the Board
authorized the Company to enter into this Agreement pursuant to the Company’s
Change in Control Severance Plan (the “Plan”), the terms of which shall apply to
the extent not inconsistent with this Agreement.
     NOW, THEREFORE, the Company and Executive agree as follows:
     1. Certain Defined Terms. In addition to terms defined elsewhere herein,
the following terms have the following meanings when used in this Agreement with
initial capital letters:
     (a) “Base Pay” means Executive’s annual base salary rate as in effect from
time to time.
     (b) “Board” means the Board of Directors of the Company.
     (c) “Cause” means any of the following (i) the commission of an act of
fraud or embezzlement against the Company or any affiliate thereof, (ii) a
breach of one or more of the following duties to the Company (1) the duty of
loyalty, (2) the duty not to

 



--------------------------------------------------------------------------------



 



take willful actions which would reasonably be viewed by the Company as placing
the Executive’s interest in a position adverse to the interest of the Company,
(3) the duty not to engage in self-dealing with respect to the Company’s assets,
properties or business opportunities, (4) the duty of honesty or (5) any other
fiduciary duty which the Executive owes to the Company, (iii) a conviction of
(or a plea of guilty or nolo contendere in lieu thereof) for (1) a felony or
(2) a crime involving fraud, dishonesty or moral turpitude, (iv) intentional
misconduct as an employee of the Company, including, but not limited to, knowing
and intentional violation by the Executive of written policies of the Company or
specific directions of the Board of Directors or superior officers of the
Company, which policies or directives are neither illegal (or do not involve
illegal conduct) nor require the Executive to violate reasonable business
ethical standards, (6) Executive’s failure, after written notice from the
Company, to render services in accordance with his employment, which failure is
not cured within ten (10) days of receipt of such notice, whether or not such
events are discovered or known by the Company at the time of his termination.
     (d) “Change in Control” means the occurrence of a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company entity. In determining
whether an event shall be considered a “change in the ownership,” a “change in
the effective control” or a “change in the ownership of a substantial portion of
the assets” of an entity, the following provisions shall apply:
     (i) A “change in the ownership” of the Company shall occur on the date on
which any one person, or more than one person acting as a group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (a “Person”)), acquires ownership of the equity securities of the
Company that, together with the equity securities held by such Person,
constitutes more than 50% of the total fair market value or total voting power
of the Company, as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(v).
If a Person is considered either to own more than 50% of the total fair market
value or total voting power of the equity securities of the Company, or to have
effective control of the Company within the meaning of Section 2.3.2, and such
Person acquires additional equity securities of the Company, the acquisition of
additional equity securities by such Person shall not be considered to cause a
“change in the ownership” of the Company.
     (ii) A “change in the effective control” of the Company shall occur on
either of the following dates:
          (1) The date on which any Person, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
Person) ownership of stock of the Company possessing 30% or more of the total
voting power of the Company’s equity securities, as determined in

2



--------------------------------------------------------------------------------



 



accordance with Treas. Reg. §1.409A-3(i)(5)(vi). If a Person is considered to
possess 30% or more of the total voting power of the Company’s equity
securities, and such Person acquires additional stock of the Company, the
acquisition of additional stock by such Person shall not be considered to cause
a “change in the effective control” of the Company; or
          (2) The date on which a majority of the members of the Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board before the date of the
appointment or election, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi).
     (iii) A “change in the ownership of a substantial portion of the assets” of
the Company shall occur on the date on which any one Person acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person) assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately before such acquisition or
acquisitions, as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vii).
A transfer of assets shall not be treated as a “change in the ownership of a
substantial portion of the assets” when such transfer is made to an entity that
is controlled by the holders of the Company’s equity securities, as determined
in accordance with Treas. Reg. §1.409A-3(i)(5)(vii)(B).
     (iv) Notwithstanding the foregoing, the following acquisitions shall not
constitute a Change in Control: (i) an acquisition by the Company or entity
controlled by the Company, or (ii) an acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any entity
controlled by the Company.
(e) “Code” means the Internal Revenue Code of 1986, as amended.
     (f) “Employee Benefits” means any group health and dental benefit plans;
provided, however, that Employee Benefits shall not include disability or life
insurance or any contributions made by the Company or its subsidiaries to any
retirement plan, pension plan or profit sharing plan for the benefit of the
Executive in connection with amounts earned by the Executive.
     (g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (h) “Good Reason” means that the Executive (without the Executive’s written
consent):
     (i) a material diminution in the Executive’s base compensation;

3



--------------------------------------------------------------------------------



 



     (ii) a material diminution in the Executive’s authority, duties or
responsibilities;
     (iii) a material diminution in the authority, duties or responsibilities of
the supervisor to whom the Executive is required to report, including a
requirement that the Executive report to a corporate officer or employee instead
of reporting to the Board;
     (iv) a material diminution in the budget over which the Executive retains
authority;
     (v) a material change in the geographic location at which the Executive
must perform services under this Agreement; or
     (vi) any other action or inaction that constitutes a material breach by the
Company of the terms and conditions of Executive’s employment with the Company.
     Before “Good Reason” has been deemed to have occurred, Executive must give
the Company written notice detailing why the Executive believes a Good Reason
event has occurred and such notice must be provided to the Company within sixty
days of the initial occurrence of such alleged Good Reason event(s). The Company
shall then have thirty days after its receipt of written notice to cure the
items cited in the written notice so that “Good Reason” will have not formally
occurred with respect to the event(s) in question.
     (i) “Hostile Event” means and includes each of the following:
     (i) If individuals who constitute the Board on the date of this Agreement
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director after
the date of this Agreement whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or
     (ii) A transaction or series of transactions whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Exchange Act) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than 30% of the total combined voting
power of the

4



--------------------------------------------------------------------------------



 



Company’s securities outstanding immediately after such acquisition and such
acquisition has not been approved by the Incumbent Board.
          (j) “Severance Period” means the twelve month period following the
termination of Executive’s employment with the Company.
          (k) “Voting Stock” means securities entitled to vote generally in the
election of Board members.
     2. Termination Following (or in connection with) a Change in Control. In
the event that in the 12 months following a Change in Control, the employment of
Executive is either terminated by the Company or it subsidiaries for any reason
other than Cause, death or disability or is terminated by Executive for Good
Reason then the following subsections in this Section 2 shall occur:
     (a) Subject to the effectiveness of the release of claims and covenant not
to sue referenced in Section 2(g) below, the Company shall pay to Executive cash
in monthly installments over the Severance Period with each installment equal to
one-twelfth (1/12th) of Base Pay (at the rate in effect at the time of
employment termination), commencing on or before the tenth business day
following the effectiveness of such release. However, in the event that payment
of such installments would extend past the last day of the second year following
the year Executive “separates from service” within the meaning of Section 409A
of the Internal Revenue Code (the “409A Period”), the total amount of such
installments shall instead be reamortized and payable in equal monthly
installments over the 409A Period. Notwithstanding the foregoing, if Executive
is deemed at the time of separation from service to be a “specified” employee
under Section 409A of the Internal Revenue Code (the “Code”), to the extent that
the total amount of Executive’s installment payments and any other “separation
pay” hereunder (within the meaning of Treasury Regulation section
1.409A-1(b)(9)(iii)) exceeds the dollar threshold set forth in such regulation
section, then the amount over such threshold shall not be paid until the (i)
expiration of the six (6)-month period measured from the date of Executive’s
“separation from service” or (ii) such earlier time permitted under Section 409A
of the Code. Such deferral shall only be effected to the extent required to
avoid adverse tax treatment to Executive, including (without limitation) the
additional twenty percent (20%) tax for which Executive would otherwise be
liable under Section 409A of the Code in the absence of such deferral. Upon the
expiration of the applicable deferral period, any compensation or benefits which
would have otherwise been paid during that period (whether in a single sum or in
installments) in the absence of such deferral shall be paid in one lump sum.
     (b) For the Severance Period, the Company shall continue to provide to
Executive all Employee Benefits which were received by, or with respect to,
Executive as of the date of such termination, at the same expense to Executive
as before the Change in Control subject to immediate cessation (other than as to
any pre-existing condition not

5



--------------------------------------------------------------------------------



 



covered by the new benefits coverage) if Executive is offered employee benefits
coverage in connection with new employment. Through the Severance Period,
Executive shall provide advance written notice to the Company informing the
Company when the Executive is offered or becomes eligible for other employee
benefits in connection with new employment. In addition, if periodically
requested by the Company during the Severance Period, the Executive will provide
the Company with written confirmation that he/she has not been offered other
employee benefits.
     (c) The Company or its subsidiaries shall pay Executive a pro-rata share
(based on the number of months Executive served as an executive of the Company
or its subsidiaries during the fiscal year of Executive’s termination of
employment) of annual incentive award payments, if any, due to Executive under
the terms of the Company’s or its subsidiaries’ annual incentive payment plan.
Any amounts payable to Executive under this Section 2(c) will be paid to
Executive at the same time payments are made to other participants under the
Company’s or its subsidiaries’ annual incentive payment plan.
     (d) Notwithstanding anything to the contrary in any restricted stock, stock
option or other equity compensation plan or agreement or deferred compensation
or retirement plan or agreement, upon the date of his/her termination the
Executive shall become immediately fully vested (and all vesting restrictions
removed) in all of his/her then outstanding stock options, stock appreciation
rights, warrants, restricted stock, phantom stock, deferred compensation, or
similar plans or agreements with the Company or its subsidiaries.
     (e) As of his/her termination date, Executive shall also be paid for
his/her accrued but unpaid salary and vacation, unreimbursed valid business
expenses that were submitted in accordance with the policies of the Company or
its subsidiaries; and is eligible for other vested benefits pursuant to the
terms of any employee benefit plan.
     (f) In the event that it is determined that any payment or distribution of
any type to or for the benefit of the Executive made by the Company, by any of
its subsidiaries, by any person who acquires ownership or effective control of
the Company or ownership of a substantial portion of the Company’s assets
(within the meaning of section 280G of the Code, and the regulations thereunder
or by any affiliate of such person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Total
Payments”), would be subject to the excise tax imposed by section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest or penalties, are collectively referred to
as the “Excise Tax”), then either:
     (i) if such payments are being made as a result of a Hostile Event then
Executive shall be entitled to receive an additional payment or payments
(collectively, a “Gross-Up Payment”) in an amount such that, after payment by
Executive of all taxes, including any Excise Tax (and including any interest or
penalties imposed with respect to such taxes),

6



--------------------------------------------------------------------------------



 



imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Total Payments; or
     (i) if such payments are being made as a result of any other event that is
not a Hostile Event, then such payments or distributions shall be payable either
in (x) full or (y) as to such lesser amount which would result in no portion of
such payments or distributions being subject to the Excise Tax and Executive
shall receive the greater, on an after-tax basis, of (x) or (y) above.
All mathematical determinations and all determinations of whether any of the
Total Payments are “parachute payments” (within the meaning of section 280G of
the Code) or the amount of any Gross-Up Payments that are required to be made
under this Section 2(f), shall be made by a nationally recognized independent
audit firm not currently retained by the Company most recently prior to the
Change in Control (the “Accountants”), who shall provide their determination,
together with detailed supporting calculations regarding the amount of any
relevant matters, both to the Company and to the Executive within seven
(7) business days of the Executive’s termination date, if applicable, or such
earlier time as is requested by the Company. Such determination shall be made by
the Accountants using reasonable good faith interpretations of the Code. Any
determination by the Accountants shall be binding upon the Company and the
Executive, absent manifest error. The Company shall pay the fees and costs of
the Accountants which are incurred in connection with this Section 2(f). All
amounts payable to Executive under Section 2(f)(i) shall be paid as soon as
practicable after the Change in Control event giving rise to payment of the
Excise Tax by the Executive, but no later than the December 31 of the year next
following the year in which the Executive, or the Company on behalf of the
Executive, remits the Excise Tax.
     (g) All payments and benefits provided under this Section 2 (other than
payments under Section 2(f)(i)) are conditioned on and subject to the
Executive’s continuing compliance with this Agreement and the Executive’s
execution (and effectiveness) of a reasonable and customary release of claims
and covenant not to sue in a form prescribed by the Company or its subsidiaries
upon termination of employment. There is no entitlement to any payments or
benefits unless and until such and release of claims and covenant not to sue is
effective. Executive must sign the release of claims within 45 days following
his termination of employment, in order to receive the benefit sunder this
Agreement.
     (h) To the extent Executive receives severance or similar payments and/or
benefits under any other plan, program, agreement, policy, practice, or the like
of the Company or its subsidiaries, or under the WARN Act or similar state law,
the payments and benefits due to Executive under this Agreement will be
correspondingly reduced on a dollar-for-dollar basis (or vice-versa).

7



--------------------------------------------------------------------------------



 



     (i) Notwithstanding the foregoing, this Agreement shall also remain
effective (and Executive shall be eligible for payments and benefits hereunder)
if, during a period beginning 3 months immediately prior to a public
announcement of an impending Change in Control that is actually consummated, the
Company (or its subsidiaries) terminates the Executive’s employment for any
reason other than Cause, death or disability or the Executive terminates his/her
employment for Good Reason and such termination is determined to be in
connection with the Change in Control. The Board shall determine in good faith
whether such a termination is occurring in connection with the impending Change
in Control. However, such a termination shall in any event be deemed to be in
connection with an impending Change in Control if such termination (i) is
required by the merger agreement or other instrument relating to such Change in
Control, or (ii) is made at the express request of the other party (or parties)
to the transaction constituting such Change in Control, or (iii) occurs after
the public announcement of the impending Change in Control.
3. Successors and Binding Agreement.
     (a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.
     (b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
     (c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 3(a) and 3(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 3(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

8



--------------------------------------------------------------------------------



 



     4. No Retention Rights. This Agreement is not an employment agreement and
does not give the Executive the right to be retained by the Company or its
subsidiaries and unless otherwise provided in a separate employment agreement,
the Executive agrees that he/she is an employee-at-will. The Company (or its
subsidiaries) reserves the right to terminate the Executive’s service as an
employee at any time and for any reason.
     5. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
DHL, addressed to the Company (to the attention of the Secretary of the Company)
at its principal executive office and to the Executive at her principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.
     6. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.
     7. Arbitration; Governing Law. Any dispute between the parties under this
Agreement shall be resolved (except as provided below) in San Francisco,
California through informal arbitration by an arbitrator selected under the
rules of the American Arbitration Association and the arbitration shall be
conducted in that location under the rules of said Association. The arbitrator
shall have the right only to interpret and apply the provisions of this
Agreement and may not change its provisions. The arbitrator shall permit
reasonable pre-hearing discovery of facts, to the extent necessary to establish
a claim or a defense to a claim, subject to supervision by the arbitrator. The
determination of the arbitrator shall be conclusive and binding upon the parties
and judgment upon the same may be entered in any court having jurisdiction
thereof. The arbitrator shall give written notice to the parties stating his or
their determination and shall furnish to each party a signed copy of such
determination. To the extent required by applicable law, the expenses of the
arbitration shall be borne by the Company, otherwise the arbitration expenses
shall be borne equally by the Company and the Executive (except that each party
shall be responsible for their own legal fees and expenses). The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to the conflicts of laws
principles thereof.
     8. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the

9



--------------------------------------------------------------------------------



 



Executive and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto or compliance with any condition or provision
of this Agreement to be performed by such other party will be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement and the Plan constitute the entire agreement of
the parties with respect to severance benefits in connection with or following a
Change in Control and supersedes any and all prior agreements of the parties
with respect to such subject matter. This Agreement does not supersede any
agreement that the Company and Executive may have regarding severance benefits
not in connection with or following a Change in Control. No agreements or
representations, oral or otherwise, expressed or implied with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement and the Plan. References to Sections are to
references to Sections of this Agreement.
     9. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.
     10. Section 409A. The Agreement is not intended to constitute a
“nonqualified deferred compensation plan” within the meaning of section 409A of
the Code. Notwithstanding the foregoing, in the event this Agreement or any
benefit paid under this Agreement to Executive is deemed to be subject to
section 409A of the Internal Revenue Code, the Executive consents to the
Company’s adoption of such conforming amendments as the Company deems advisable
or necessary, in its sole discretion, to comply with section 409A of the Code
(including without limit delaying the timing of payments.
     11. Withholding. All payments and benefits made under this Agreement shall
be subject to reduction to reflect any withholding taxes or other amounts
required by applicable law or regulation.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

     
VIA PHARMACEUTICALS, INC.
   
 
   
/s/ Lawrence K. Cohen
   
 
   
EXECUTIVE
   
 
   
/s/ James G. Stewart
   
 
   
James G. Stewart
   

10